DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot in view of the new grounds of rejection

Information Disclosure Statement
The reference(s) cited within the IDS document(s) submitted on 10/28/2021 have been considered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3, 15, 19-21, 23-32 and 35 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 3, 25 and 35 recites “a flat package, TO9 Can, TO56 Can, TO-5 can, TO-46 can, CS-Mount, G-Mount, C-mount, and micro-channel cooled package.”  Claims 1, 23 and 33, upon which claims 3, 25 and 35 depend, also recite “an optical member mounted on the transparent lid member” (claims 1 and 23), or “one or more optical members each mounted on the transparent lid member of the package of a corresponding one of the one or more white light modules.”  
Applicant’s alleged support for this claim appears to be in Figs.15 and 29, wherein a transparent lid member 1504 of Fig. 15 appears to be combined with lens structure mounted on the transparent lid member.  Therefore, the scope of the claim having support is a flat package with a lens mounted on the transparent lid member of the flat package.  
However, claims 3, 25 and 35 does not appear to have support for the other types of packages in combination with the optics member mounted on the transparent lid.  It is noted that Paragraph 274 recites “in some embodiments, the laser-induced white light source 2910 is provided as one selected from the SMD-packaged laser-based white light sources shown in Figure 14 through Figure 24…”  However, the 
Claim 15 recites “the fiber comprises a lensed fiber configured to couple the white light emission to a remote destination.”  
However, the embodiment of Fig. 29 already has a lens 2920.  Applicant’s Paragraph 314 recites that “the waveguide device includes a lensed fiber of a certain length, the lensed fiber being directly coupled with the pre-packaged white light module without extra collimation lens.
Therefore, the specification as originally filed does not convey to one having ordinary skill in the art at the time of the invention that the inventors had possession of the claimed combination of an optical member mounted on the transparent lid and a lensed fiber because the lensed fiber obviates the need for an extra collimation lens.
Claims 19-21 include an optical member mounted no the transparent lid member and a non-transparent, cone-shaped enclosure.  This corresponds to Fig. 29 #2950.  Claims 19-21 also recites the base component further holding an AC-to-DC converter and a transformer inside to couple with the package and having an electrical connection feature at outer surface of the base component.  This corresponds to Figs. 36-38, Paragraph 297-299.  The embodiment of Fig. 29 is directed to an input structure to an optical fiber, whereas the embodiments of Figs. 36-38 are directed to light bulbs with 
Claim 23, Paragraph 6 recites “a transmissive mode characterizing the phosphor member such that the laser electromagnetic radiation is incident to the receiving surface of the phosphor member and the phosphor emission is primarily transmitted through the phosphor member to exit from an emission surface opposed to the receiving surface.”  
Applicant’s alleged support for this claim appears to be in Figs.15 and 29, wherein a transparent lid member 1504 of Fig. 15 appears to be combined with lens structure mounted on the transparent lid member.  However, the embodiment of Fig. 15 is a reflective mode (Paragraph 204).  
While Paragraph 274 recites “in some embodiments, the laser-induced white light source 2910 is provided as one selected from the SMD-packaged laser-based white light sources shown in Figure 14 through Figure 24,” the other embodiments with transmissive mode already have depicted lens members rather than a flat transparent window, with the exception of Figs. 15 and 16, which are directed to the flat package with reflective mode embodiments.  Therefore, the specification does not convey to one having ordinary skill in the art at the time of the invention that the inventors had possession of the claimed scope of the use of a transmissive mode type device in combination with an optical member mounted on the transparent lid member.
Claims 24-32 are dependent on claim 23 and contain the same deficiencies.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 43 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 43 has been amended to recite “the package of each of the one or more white light source modules has a form factor smaller than 1 cm, wherein the package is configured to be disposed at an location with temperature > 100ºC and the laser device and the phosphor member are configured to be disposed remotely with temperature < 85ºC.  This limitation does not make sense because the laser and phosphor member are part of the one or more light source modules inside the package, as seen in independent claim 33.
It appears that Applicant has mistaken the term package in previous claim 43 with the term package newly added to claim 33.  However, the package referred to in 
Therefore, it is unclear if Applicant is trying to claim the scope as presented, which does not appear to make sense OR if this amendment is an oversight and the claim should have language substantially similar to the previously presented claim 43.
For the purposes of examination, claim 43 will be examined as though it recited the headlight module comprises a second package with form factor smaller than 1 cm, wherein the package of the headlight module is disposed at a location with temperature > 100ºC and the laser device and the phosphor member are disposed remotely with temperature < 85ºC.

	
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-4, 6-8, 10, 18, 22, 33-35, and 37-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raring et al. (US PGPub 2017/0051884 A1) in view of Rousseau et al. (US PGPub 2016/0131334 A1) and Yatsuda et al. (US PGPub 2014/0376246 A1) and Aida et al. (US PGPub 2008/0068845 A1) and Nakazato et al. (US PGPub 2016/0245471 A1) and Bennett et al. (US PGPub 2014/0247619 A1) or alternatively in further view of Seidenfaden et al. (US PGPub 2018/0026421 A1) and English et al. (US PGPub 2003/0063476 A1) and Hikmet et al. (US PGPub 2012/0170602 A1) and Li et al. (US PGPub 2014/0268815 A1).
As to claim 1, Raring et al. discloses (Figs. 32a and corresponding parts of Figs. 25a and 31b) a laser-based fiber-coupled white light system comprising: a package having a transparent lid member 504 (Paragraph 367) for emitting a white light emission, the package comprising: a laser device (See Fig. 31b #503 for corresponding structure, Paragraphs 362, 367) comprising a gallium and nitrogen containing material (Fig. 25a #402 Paragraph 317) and configured as an excitation source, the laser device comprising an output facet configured to output a beam of laser electromagnetic radiation with a first wavelength ranging from 385 nm to 495 nm (Paragraph 141); a phosphor member 502 configured as a wavelength converter (Paragraph 135) and an emitter (Paragraph 259)  and disposed to allow the beam of the laser electromagnetic radiation being directly coupled to a primary surface of the phosphor member 502; an oblique angle (Fig. 32a) of incidence configured between the beam of the laser 

    PNG
    media_image1.png
    391
    476
    media_image1.png
    Greyscale
Raring et al.

    PNG
    media_image2.png
    378
    487
    media_image2.png
    Greyscale
Raring et al.

Rousseau et al. teaches (Fig. 4) including collimator 3 and focuser 7 that together serve to input light from fluorescing element 2A (Paragraph 30) to fiber end 8B (Paragraph 23).

    PNG
    media_image3.png
    519
    497
    media_image3.png
    Greyscale
Rousseau et al.
Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to make the lens of Raring et al. a collimating lens similar to element 3 of Rousseau et al. and add an additional focusing lens 7 in order to in order to focus the beam down to the size of the optical fiber, as taught by Rousseau.

However, Yatsuda et al. teaches (Fig. 14) using lens 18 to focus the beam into the fiber 14.

    PNG
    media_image4.png
    668
    341
    media_image4.png
    Greyscale
Yatsuda et al.
Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to combine the function of separate collimating and focusing lenses instead to be a single focusing optical member in order to focus the light into the fiber, as taught by Yatsuda et al. and in order to reduce the number of components.  Since the element 504 of Raring et al. is taught to be a suitable location for a lens, it would be obvious to one having ordinary skill in the art at the time of the invention to make the single focusing lens in the element 504 of Raring et al. since the selection from among 
Raring et al. in view of Rousseau et al. and Yatsuda et al. teaches the lens element to be in the transparent lid member 504 (Paragraph 367), but is silent as to the lens being an optics member mounted on the transparent lid member.
Aida et al. teaches (Fig. 7) the lens 28 being mounted on transparent lid member 7 in order to allow for easily forming the optical surface independently of the transparent lid member 7 (Paragraph 110) and in order to allow for easier manufacturing constraints as compared to forming the lens and the transparent window in the same element (Paragraphs 82-90).  

    PNG
    media_image5.png
    283
    463
    media_image5.png
    Greyscale
Aida et al.
Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to form the lens member/optics member as mounted on the transparent lid member instead of as formed as part of the transparent lid member in order to allow for easier forming of the lens surface and reducing manufacturing constraints, as taught by Aida et al.  Furthermore, the use of a separate lens would allow for the base product to 
It is noted that the lens of Yatsuda et al. is depicted as biconvex, whereas the lens of Aida et al. is planoconvex.  Nevertheless, the properties of lenses are well-known in the art and it is well-known that a planoconvex lens can also serve as a focusing lens.
Alternatively, Seidenfaden et al. teaches (Fig. 11) using depicted planoconvex lens 159 as a focusing lens (Paragraph 153).

    PNG
    media_image6.png
    321
    442
    media_image6.png
    Greyscale
Seidenfaden et al.
Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to use the planoconvex lens as the focusing lens, as taught by Seidenfaden et al. in order to allow the use of one optic member that is also attached to the transparent window.

Nakazato et al. teaches (Fig. 2) the optical transmission fiber 18 having a diameter of 100 to 800 micrometers (Paragraph 127), wherein the optical transmission fiber comprises glass (Paragraph 124).

    PNG
    media_image7.png
    297
    480
    media_image7.png
    Greyscale
Nakazato et al.
Therefore, it would be obvious to one having ordinary skill in the art at the time the application was effectively filed to modify Raring et al. in view of Rousseau et al. to make the optical fiber to be 100 to 800 micrometers in size since the selection from among known suitable sizes of the optical fiber for their known purposes is generally within the abilities of one having ordinary skill in the art.  
Raring et al. in view of Rousseau et al. and Yatsuda et al. and Aida et al. and Nakazato et al., or alternatively in further view of Seidenfaden is silent as to Applicant’s coupling efficiency between the white light source module and the respective fiber.


    PNG
    media_image8.png
    163
    368
    media_image8.png
    Greyscale
Bennett
Therefore, it would be obvious to one having ordinary skill in the art at the time the application was effectively filed to modify the device to make the coupling efficiency 40 to 95% in order to efficiently use as much light as possible, as taught by Bennett.
Alternatively, Bennett does not explicitly state that the light coupling efficiency is for the laser and phosphor device of Raring et al. in view of Rousseau et al. and Nakazato et al., or alternatively in further view of Yatsuda et al.
English et al. teaches that LED have substantially Lambertian emission (Paragraph 25).
Hikmet et al. teaches (Figs. 1 and 6) using a laser source 1 and phosphor converter 2 to output substantially Lambertian laser (Paragraph 29, laser light induced to Lambertian) and phosphor light (Paragraph 3, phosphor is Lambertian) in order to increase light uniformity.  (Paragraph 4, Figs. 2 and 6 show increased uniformity in emission patterns between the blue laser and yellow phosphor light, Paragraph 28, nearly constant white point).

    PNG
    media_image9.png
    242
    353
    media_image9.png
    Greyscale
Hikmet et al.

    PNG
    media_image10.png
    287
    454
    media_image10.png
    Greyscale
Hikmet et al.
Therefore, it would be obvious to one having ordinary skill in the art at the time the application was effectively filed to make the light output of the light source to be white with Lambertian light distribution in order to increase uniformity of the emission patterns, as taught by Hikmet et al.
Therefore, the modified device of the light source is Lambertian, which is substantially the same as an LED as seen in English et al.  Even though Bennett does not explicitly discuss the self-contained laser and phosphor light source, since the modified laser and phosphor light source is Lambertian and also since Bennett uses 
With respect to the combination of a small fiber diameter and a high coupling efficiency, as seen in MPEP §2143.02 where there is a reason to modify or combine the prior art to achieve the claimed invention, the claims may be rejected as prima facie obvious provided there is also a reasonable expectation of success.  As seen in Bennett et al. Paragraph 37, the coupling efficiency is from about to 40 to about 95%, with the diameter being for example from about 1 to about 5 mm (Paragraph 60).  While the lower end of the diameter for Bennett et al. is right at the maximum amount listed for claim 1, and only slightly overlapping in claim 16, one having ordinary skill in the art would not expect a significant dropoff of 40% down to 20% by applying the fiber as slightly smaller, i.e. just inside the less than 1 mm or less than 2 mm requirement.  Therefore, one having ordinary skill in the art would predictably expect that modification to include both a small diameter fiber, as taught by Nakazato (0.1 to 0.8 mm Paragraph 127) and high coupling efficiency (40-95%, Bennett et al. Paragraph 37).
Alternatively, Bennett et al. teaches that efficient coupling is preferred (Paragraph 59) and further suggests (Paragraph 60) that the fiber may be as described in Li et al. (US PGPub 2014/0268815 A1, Paragraph 60 refers to the application number, which is published as the Li et al. document).

Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to modify the prior art device to make the fiber have the combination of small diameter and high numerical aperture in order to provide a compact fiber that also has high coupling efficiency, as taught by Li et al.  Therefore, in terms of expectation of success, one having ordinary skill in the art would predictably expect to be able to form the combination of small fiber diameter and high numerical aperture (and therefore high coupling efficiency).  Furthermore, as is well-known in the art, lower diameter fibers have lower bending radiuses and therefore more able to be flexibly placed.  Therefore, it would be obvious to use the lower end of fiber diameters in order to allow more flexibility.
As to claim 2, Raring et al. discloses (Fig. 32a) that the package is a surface mount device (SMD) package (Paragraph 367).
As to claim 3, Raring et al. discloses (Fig. 32a) that the package is selected 146PATENT Attorney Docket No. 096019-1123547(103000US)from a flat package (Fig. 32a, Paragraph 367), T09 Can, T056 Can, TO-5 can, TO-46 can, CS-Mount, G-Mount, C- Mount, and micro-channel cooled package.
	As to claim 4, Raring et al. discloses (Fig. 32a) that the package is hermetically sealed (Paragraph 367).
As to claim 6, Raring et al. discloses that the first wavelength from the laser device comprises a violet or blue color range (Paragraph 259), the second wavelength from the phosphor member comprises a yellow color range (Paragraph 259).

As to claim 8, Raring et al. discloses that the phosphor member 406 is comprised of a ceramic yttrium aluminum garnet (YAG) doped with Ce or a single crystal YAG doped with Ce or a powdered YAG comprising a binder material; wherein the phosphor member has an optical conversion efficiency of greater than 50 lumen per optical watt. (Paragraph 261).
As to claim 10, over Raring et al. in view of Rousseau et al. and Yatsuda et al. and Aida et al. and Nakazato et al. and Bennett et al. or alternatively in further view of Seidenfaden et al. and English et al. and Hikmet et al. and Li et al. teaches (Raring et al. Fig. 32a, output of module would lead into fiber of Rousseau et al. fig. 4/5 and Yatsuda et al. Fig. 14) that the optical member (mounted on Raring et al. #504) is disposed between the phosphor member 502 and the input end of the fiber (Rousseau et al. Fig. 4/5, #502; Yatsuda et al. Fig. 14 #14), the optical member for capturing the white light emission as a Lambertian emission (see rejection in claim 1 in view of Hikmet et al.) with a FWHM cone angle of about 120 degrees (Hikmet et al., FWHM, i.e. the angle at which the phosphor reaches 50 and the intensity when the laser intensity reaches approximately 10 is substantially 60 degrees.  Since the pattern is Lambertian it will be symmetric and the other angle at which the curve reaches half max is substantially -60 degrees, therefore a FWHM of 120 degrees) and focusing white light emission into the fiber.

As to claim 22, Raring et al. in view of Rousseau et al. and Yatsuda et al. and Aida et al. and Nakazato et al. and Bennett et al. or alternatively in further view of Seidenfaden et al. and English et al. and Hikmet et al. and Li et al. teach coupling to an optical fiber, but is Raring et al. is silent as to Applicant’s distributed light source disposed at a remote location and coupled to the fiber to receive the white light emission, the distributed light source comprising a length of leaky fiber to allow the white light emission to leak out substantially uniformly from entire outer surface of the leaky fiber or specifically from one side of the outer surface of the leaky fiber.
Bennett et al. teaches (Fig. 2C) a distributed light source 140 disposed at a remote location and coupled to the fiber 135 to receive a light emission, the distributed light source 140 comprising a length of leaky fiber (Paragraph 77) to allow the light emission to leak out substantially uniformly (Paragraph 80) from entire outer surface (Fig. 5A) of the leaky fiber or specifically from one side (Fig. 5B) of the outer surface of the leaky fiber 140.
Therefore, it would be obvious to one having ordinary skill in the art at the time the application was effectively filed to make the optical fiber connect to a leaky fiber in order to apply the advantages of Raring et al. in view of Rousseau et al. and Yatsuda et al. and Aida et al. and Nakazato et al. and Bennett et al. or alternatively in further view of Seidenfaden et al. and English et al. and Hikmet et al. and Li et al. such as a compact lighting unit with high output into the devices of Bennett et al.


Raring et al. discloses lens element (Paragraph 367 lens included directly in cap member 504 to shape direct or collimate the white light) and generally using an optical fiber (Paragraphs 357 and 499), but is silent as to Applicant’s fiber optical member to focus the light to the optical fiber.
Rousseau et al. teaches (Fig. 4) including collimator 3 and focuser 7 that together serve to input light from fluorescing element 2A (Paragraph 30) to fiber end 8B (Paragraph 23).
Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to make the lens of Raring et al. a collimating lens similar to element 3 of Rousseau et al. and add an additional focusing lens 7 in order to in order to focus the beam down to the size of the optical fiber, as taught by Rousseau.
It is noted that the lenses 3, 7 of Rousseau et al. are two elements. 
However, Yatsuda et al. teaches (Fig. 14) using lens 18 to focus the beam into the fiber 14.
Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to combine the function of separate collimating and focusing lenses instead to be a single focusing optical member in order to focus the light into the fiber, as taught by Yatsuda et al. and in order to reduce the number of components.  Since the element 504 of Raring et al. is taught to be a suitable location for a lens, it would be 
Raring et al. in view of Rousseau et al. and Yatsuda et al. teaches the lens element to be in the transparent lid member 504 (Paragraph 367), but is silent as to the lens being an optics member mounted on the transparent lid member.
Aida et al. teaches (Fig. 7) the lens 28 being mounted on transparent lid member 7 in order to allow for easily forming the optical surface independently of the transparent lid member 7 (Paragraph 110) and in order to allow for easier manufacturing constraints as compared to forming the lens and the transparent window in the same element (Paragraphs 82-90).  
Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to form the lens member/optics member as mounted on the transparent lid member instead of as formed as part of the transparent lid member in order to allow for easier forming of the lens surface and reducing manufacturing constraints, as taught by Aida et al.  Furthermore, the use of a separate lens would allow for the base product to be used in common with embodiments that do not use a lens (such as depicted by Raring et al. Fig. 32a) or using a different type of lens (such as depicted by Aida et al. Fig. 8). 
It is noted that the lens of Yatsuda et al. is depicted as biconvex, whereas the lens of Aida et al. is planoconvex.  Nevertheless, the properties of lenses are well-
Alternatively, Seidenfaden et al. teaches (Fig. 11) using depicted planoconvex lens 159 as a focusing lens (Paragraph 153).
Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to use the planoconvex lens as the focusing lens, as taught by Seidenfaden et al. in order to allow the use of one optic member that is also attached to the transparent window.
Raring et al. discloses generally using an optical fiber (Paragraph 265) and for an automobile headlamp (Paragraph 90), but Raring et al. in view of Rousseau et al. and Yatsuda et al. and Aida et al. or alternatively in further view of Seidenfaden et al. is silent as to Applicant’s light source module output beam diameter and diameter of each of the one or more fibers.
Nakazato et al. teaches (Fig. 2) the optical transmission fiber 18 having a diameter of 100 to 800 micrometers (Paragraph 127), wherein the optical transmission fiber comprises glass (Paragraph 124).
Therefore, it would be obvious to one having ordinary skill in the art at the time the application was effectively filed to make the optical fiber to be 100 to 800 micrometers in size since the selection from among known suitable sizes of the optical fiber for their known purposes is generally within the abilities of one having ordinary skill in the art.  
Raring et al. in view of Rousseau et al. and Yatsuda et al. and Aida et al. and Nakazato et al. or alternatively in further view of Seidenfaden et al., is silent as to 
Bennett teaches (Fig. 2A) a laser or LED light source 130 (Paragraph 74) coupling into the optical fiber 140 with coupling efficiency of 40 to 95%. (Paragraph 37).
Therefore, it would be obvious to one having ordinary skill in the art at the time the application was effectively filed to modify the device to make the coupling efficiency 40 to 95% in order to efficiently use as much light as possible, as taught by Bennett.
Alternatively, Bennett does not explicitly state that the light coupling efficiency is for the laser and phosphor device of Raring et al. in view of Rousseau et al. and Yatsuda et al. and Aida et al. and Nakazato et al. or alternatively in further view of Seidenfaden et al.
English et al. teaches that LED have substantially Lambertian emission (Paragraph 25).
Hikmet et al. teaches (Figs. 1 and 6) using a laser source 1 and phosphor converter 2 to output substantially Lambertian laser (Paragraph 29, laser light induced to Lambertian) and phosphor light (Paragraph 3, phosphor is Lambertian) in order to increase light uniformity.  (Paragraph 4, Figs. 2 and 6 show increased uniformity in emission patterns between the blue laser and yellow phosphor light, Paragraph 28, nearly constant white point).
Therefore, it would be obvious to one having ordinary skill in the art at the time the application was effectively filed to make the light output of the light source to be white with Lambertian light distribution in order to increase uniformity of the emission patterns, as taught by Hikmet et al.

With respect to the combination of a small fiber diameter and a high coupling efficiency, as seen in MPEP §2143.02 where there is a reason to modify or combine the prior art to achieve the claimed invention, the claims may be rejected as prima facie obvious provided there is also a reasonable expectation of success.  As seen in Bennett et al. Paragraph 37, the coupling efficiency is from about to 40 to about 95%, with the diameter being for example from about 1 to about 5 mm (Paragraph 60).  While the lower end of the diameter for Bennett et al. is right at the maximum amount listed for claim 1, and only slightly overlapping in claim 16, one having ordinary skill in the art would not expect a significant dropoff of 40% down to 20% by applying the fiber as slightly smaller, i.e. just inside the less than 1 mm or less than 2 mm requirement.  Therefore, one having ordinary skill in the art would predictably expect that modification to include both a small diameter fiber, as taught by Nakazato (0.1 to 0.8 mm Paragraph 127) and high coupling efficiency (40-95%, Bennett et al. Paragraph 37).
Alternatively, Bennett et al. teaches that efficient coupling is preferred (Paragraph 59) and further suggests (Paragraph 60) that the fiber may be as described in Li et al. 
Li et al. teaches a diameter of 0.5- 20 mm (Paragraph 25) with high numerical aperture (Paragraph 26, numerical aperture of at least 0.7, 0.8 or 0.9), wherein an increasing numerical aperture improved coupling efficiency (Paragraph 26).  
Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to modify the prior art device to make the fiber have the combination of small diameter and high numerical aperture in order to provide a compact fiber that also has high coupling efficiency, as taught by Li et al.  Therefore, in terms of expectation of success, one having ordinary skill in the art would predictably expect to be able to form the combination of small fiber diameter and high numerical aperture (and therefore high coupling efficiency).  Furthermore, as is well-known in the art, lower diameter fibers have lower bending radiuses and therefore more able to be flexibly placed.  Therefore, it would be obvious to use the lower end of fiber diameters in order to allow more flexibility.
As to claim 34, Raring et al. discloses (Fig. 32a) that each of the one or more white light source modules comprise a surface mount device (SMD) type package with form factor < 60 mm (Paragraph 367).
Alternatively, Raring et al. further teaches (Paragraph 353) that the form factor of final packaging, e.g. the SMD of Fig. 32a, will depend on the application but in general making the smallest size package will be desired.
Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to make the SMD final package to be as small as possible, including less 
As to claim 35, Raring et al. discloses (Fig. 32a) each of the one or more white light source modules comprises146PATENT Attorney Docket No. 096019-1123547(103000US)a flat package (Fig. 32a, Paragraph 367), T09 Can, T056 Can, TO-5 can, TO-46 can, CS-Mount, G-Mount, C- Mount, and micro-channel cooled package.
As to claims 37 and 39, Raring et al. in view of Rousseau et al. and Yatsuda et al. and Aida et al. and Nakazato et al. and Bennett et al. or alternatively in further view of Seidenfaden et al. and English et al. and Hikmet et al. and Li et al. teaches that the light output is 1600 lumens or greater (Raring et al. Paragraph 278).  Furthermore Raring et al. in view of Rousseau et al. and Yatsuda et al. and Aida et al. and Nakazato et al. and Bennett et al. or alternatively in further view of Seidenfaden et al. and English et al. and Hikmet et al. and Li et al. teaches that the light output beam is configured to enter the optical fiber (Yatsuda Fig. 14), wherein the fiber size is 100 to 800 micrometers (Nakazato et al. Paragraph 127, or alternatively in view of Li et al. 0.5- 20 mm Paragraph 25).  Furthermore, Raring et al. in view of Rousseau et al. and Yatsuda et al. and Aida et al. and Nakazato et al. and Bennett et al. or alternatively in further view of Seidenfaden et al. and English et al. and Hikmet et al. and Li et al. teaches that the fiber is made of glass (Yatsuda et al. Paragraph 95, Nakazato et al. Paragraph 124, and Li et al. Paragraph 122).  Since the fiber is in the specified range, the light output from the module should also be in this range, at least in the vicinity of the fiber.
Specifically with respect to claim 37, since the range of Applicant’s claim of 0.333 mm to 0.625 mm (333 to 625 micrometers) overlaps with the prior art range of 100 to 
As to claim 38, Raring et al. in view of Rousseau et al. and Yatsuda et al. and Aida et al. and Nakazato et al. and Bennett et al. or alternatively in further view of Seidenfaden et al. and English et al. and Hikmet et al. and Li et al. teaches that the one or more transport fibers comprises waveguides laid on a 2-dimensionsal substrate and/or optical fibers disposed in 3-dimensional space (Yatsuda et al. Fig. 1, #76 disposed in 3 dimensional space).
As to claim 40, Raring et al. in view of Rousseau et al. and Yatsuda et al. and Aida et al. and Nakazato et al. and Bennett et al. or alternatively in further view of Seidenfaden et al. and English et al. and Hikmet et al. and Li et al. teaches the one or more optical members are configured to receive the white light emission as a Lambertian emission within a FWHM cone angle of about 120 degrees (Hikmet et al., FWHM, i.e. the angle at which the phosphor reaches 50 and the intensity when the laser intensity reaches approximately 10 is substantially 60 degrees.  Since the pattern is Lambertian it will be symmetric and the other angle at which the curve reaches half max is substantially -60 degrees, therefore a FWHM of 120 degrees) and focus the white light emission into the first ends of the one or more transport fibers with a coupling efficiency of greater than 20% (40 to 95% see rejection of claim 33)

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raring et al. in view of Rousseau et al. and Yatsuda et al. and Aida et al. and Nakazato et al. and Bennett et al. or alternatively in further view of Seidenfaden et al. and English et al. and Hikmet et al. and Li et al. as applied to claim 1 above, and further in view of Rousseau et al. (US PGPub 2018/0266658 A1, hereinafter Rousseau ‘658).
As to claim 5, Raring et al. teaches one laser diode 402 that has white light of more than 2000 lumens (Paragraph 217), but Raring et al. is silent as to Applicant’s claimed multiple laser diodes.
Rousseau ‘658 teaches (Fig. 2A) including a plurality of laser diodes allows for the light output to be increased (Paragraph 17).
Therefore, it would be obvious to one having ordinary skill in the art at the time the application was effectively filed to include multiple laser diodes in order to increase the light output as taught by Rousseau ‘658.  Furthermore, as seen in the rejection of claim 1, the modification in view of Bennett or alternatively in further view of  English et al. and Hikmet et al. and Li et al. allows for the coupling of greater than 20% of the light into the fiber.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raring et al. in view of Rousseau et al. and Yatsuda et al. and Aida et al. and Nakazato et al. and Bennett et al. or alternatively in further view of Seidenfaden et al. and English et al. and Hikmet et al. and Li et al. as applied to claim 1 above, and further in view of Ellens et al. (US PGPub 2003/0094893 A1).

Ellens et al. teaches (Fig. 1a) using the phosphor member as Lanthanum Silicon Nitride compound (Paragraph 29 and 37) and Lanthanum aluminum Silicon Nitrogen Oxide compound (Paragraph 41 and 53) containing Ce3+ ions atomic concentration ranging from 0.01% to 10% (Paragraph 58) in order to allow the light output to be constant at different operating temperatures, have good color rendering and high output (Paragraph 4).
Therefore, it would be obvious to one having ordinary skill in the art at the time the application was effectively filed to use the phosphor of Ellens et al. in order to achieve constant light output at differing operating temperatures, good coloring and high output, as taught by Ellens et al.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raring et al. in view of Rousseau et al. and Yatsuda et al. and Aida et al. and Nakazato et al. and Bennett et al. or alternatively in further view of Seidenfaden et al. and English et al. and Hikmet et al. and Li et al. as applied to claim 1 above, and further in view of Davenport et al. (USPN 5,184,882 A) and Henson et al. (US PGPub 2004/0149998 A1).
As to claim 11, Raring et al. is silent as to Applicant’s lighthead module.

Therefore, it would be obvious to one having ordinary skill in the art at the time the application was effectively filed to modify the device of Fig. 36 of Raring et al. to include an optical fiber that transports light from the light emitting device Raring et al. in view of Rousseau et al. and Yatsuda et al. and Aida et al. and Nakazato et al. and Bennett et al. or alternatively in further view of Seidenfaden et al. and English et al. and Hikmet et al. and Li et al. to the headlight module, as taught by Yatsuda et al., to which the white light it output in order to apply the advantages of the device of Raring et al. in view of Rousseau et al. and Yatsuda et al. and Aida et al. and Nakazato et al. and Bennett et al. or alternatively in further view of Seidenfaden et al. and English et al. and Hikmet et al. and Li et al., such as a compact self-contained lighting device, in a headlight device.
Davenport et al. teaches (Figs. 6 and 7) a light head module 16 that is configured to shape and/or collimate (via 22) the light that exits from optical fiber 18, wherein the 
Therefore, it would be obvious to one having ordinary skill in the art at the time the application was effectively filed to include the lighthead module of Davenport et al. in order to focus the light into the desired headlight pattern, as taught by Davenport et al.
Raring et al. in view of Rousseau et al. and Yatsuda et al. and Aida et al. and Nakazato et al. and Bennett et al. and Davenport et al., or alternatively in further view of Seidenfaden et al. and English et al. and Hikmet et al. and Li et al. is silent as to the numerical aperture and cone angle of the fiber.
Henson et al. teaches (Fig. 13) optical fiber 352 used for headlight application 374, 375, wherein the optical fiber has numerical aperture of 0.48 and cone angle of 28.7 degrees (Paragraph 72).
Therefore, in the absence of an explicit teach by Raring et al. in view of Rousseau et al. and Yatsuda et al. and Aida et al. and Nakazato et al. and Bennett et al. and Davenport et al., or alternatively in further view of Seidenfaden et al. and English et al. and Hikmet et al. and Li et al. of the particular optical fiber characteristics, one having ordinary skill in the art at the time the application was effectively filed would look to the prior art for suitable numerical aperture and cone angle characteristics and therefore find it obvious to use a numerical aperture of 0.48 and cone angle of 28.7 since the selection of from among known suitable optical fibers for their known purposes is generally within the abilities of one having ordinary skill in the art.

Claims 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raring et al. in view of Rousseau et al. and Yatsuda et al. and Aida et al. and Nakazato et al. and Bennett et al. or alternatively in further view of Seidenfaden et al. and English et al. and Hikmet et al. and Li et al. as applied to claim 1 above, and further in view of Bauco et al. (US PGPub 2016/0327721 A1), or alternatively in further view of Hama et al. (US PGPub 2008/0089089 A1).
As to claim 12, Raring et al. in view of Rousseau et al. and Yatsuda et al. and Aida et al. and Nakazato et al. and Bennett et al. or alternatively in further view of Seidenfaden et al. and English et al. and Hikmet et al. and Li et al. teaches of the white light system, as applied to claim 1 above, but is silent as to the transmissivity of the optical fiber being greater than about 50% per meter.
Bauco et al. teaches a delivery fiber that is low scattering and therefore has attenuation of less than 0.5 dB per meter.  (Paragraph 34).
Therefore, in the absence of an explicit teaching by Raring et al. in view of Raring et al. in view of Rousseau et al. and Yatsuda et al. and Aida et al. and Nakazato et al. and Bennett et al. or alternatively in further view of Seidenfaden et al. and English et al. and Hikmet et al. and Li et al., one having ordinary skill in the art would look to the prior art for suitable optical fiber transmissivities and therefore find it obvious to use a fiber of transmissivity with attenuation of less than 0.5 dB per meter.  The Examiner notes that 0.5 dB loss is about 10.9% of power and therefore the transmissivity is greater than approximately 89% per meter.
Raring et al. does not explicitly state the material of the fiber being glass.

It would be obvious to one having ordinary skill in the art at the time of the invention to make the fiber glass since it is taught as suitable by Bennett et al. and Yatsuda et al. and Nakazato et al. and/or Li et al. and the selection from among known suitable materials for their known purposes is generally within the abilities of one having ordinary skill in the art.
As to the recitation of multimode or single mode, since the fiber has to be either multimode or single mode, it will necessarily satisfy this limitation.
Alternatively Raring et al. in view of Rousseau et al. and Yatsuda et al. and Aida et al. and Nakazato et al. and Bennett et al. or alternatively in further view of Seidenfaden et al. and English et al. and Hikmet et al. and Li et al. does not explicitly state the fibers to be single mode or multimode.
Hama et al. teaches optical fibers carrying laser light can be single mode or multimode glass, with multimode being preferable (Paragraphs 109, 110).
Therefore, it would be obvious to one having ordinary skill in the art at the time the application was effectively filed to make the fiber either a single mode or a multimode since the selection from among known suitable types of fiber for their known purposes is generally within the abilities of one having ordinary skill in the art.
As to claim 13, Raring et al. in view of Rousseau et al. and Yatsuda et al. and Aida et al. and Nakazato et al. and Bennett et al. or alternatively in further view of 
Bauco et al. teaches a delivery fiber that is low scattering and therefore has attenuation of less than 0.5 dB per meter.  (Paragraph 34).
Therefore, in the absence of an explicit teaching by Raring et al. in view of Rousseau et al. and Yatsuda et al. and Aida et al. and Nakazato et al. and Bennett et al. or alternatively in further view of Seidenfaden et al. and English et al. and Hikmet et al. and Li et al., one having ordinary skill in the art would look to the prior art for suitable optical fiber transmissivities and therefore find it obvious to use a fiber of transmissivity with attenuation of less than 0.5 dB per meter.  The Examiner notes that 0.5 dB loss is about 10.9% of power and therefore the transmissivity is greater than approximately 89% per meter.
Raring et al. in view of Rousseau et al. and Yatsuda et al. and Aida et al. and Nakazato et al. and Bennett et al. and Bauco et al., or alternatively in further view of Seidenfaden et al. and English et al. and Hikmet et al. and Li et al. does not explicitly state the material of the fiber being plastic.  
However, the fiber is taught to be synthetic resin by Yatsuda et al. (Paragraph 95) and Nakazato et al. (Paragraph 124).
It would be obvious to one having ordinary skill in the art at the time of the invention to make the fiber synthetic resin since it is taught as suitable by Yatsuda et al. and/or Nakazato et al. and the selection from among known suitable materials for their known purposes is generally within the abilities of one having ordinary skill in the art.  It 
Alternatively, Hama et al. teaches using plastic for the fiber (Paragraph 110).
Therefore, it would be obvious to one having ordinary skill in the art at the time the application was effectively filed to make the fiber from plastic since the selection from among known suitable materials for their known purposes is generally within the abilities of one having ordinary skill in the art.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raring et al. in view of Rousseau et al. and Yatsuda et al. and Aida et al. and Nakazato et al. and Bennett et al. or alternatively in further view of Seidenfaden et al. and English et al. and Hikmet et al. and Li et al. as applied to claim 1 above, and further in view of Aizawa (US PGPub 2014/0078764 A1).
As to claim 14, Raring et al. in view of Rousseau et al. and Yatsuda et al. and Aida et al. and Nakazato et al. and Bennett et al. or alternatively in further view of Seidenfaden et al. and English et al. and Hikmet et al. and Li et al. is silent as to Applicant’s leaky fiber.
Aizawa teaches (Figs. 1 and 3) a vehicle clearance lamp with a leaky fiber 23 of a length to allow the light emission leaked from outer surface of the leaky fiber 23 through at least a portion 23c of the length of the fiber as a distributed light source (Paragraph 25).
Therefore, it would be obvious to one having ordinary skill in the art at the time the application was effectively filed to make the fiber be a leaky fiber, as taught by .

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raring et al. in view of Rousseau et al. and Yatsuda et al. and Aida et al. and Nakazato et al. and Bennett et al. or alternatively in further view of Seidenfaden et al. and English et al. and Hikmet et al. and Li et al. as applied to claim 1 above, and further in view of Goto et al. (US PGPub 2010/0091515 A1).
As to clam 15, Raring et al. in view of Rousseau et al. and Yatsuda et al. and Aida et al. and Nakazato et al. and Bennett et al. or alternatively in further view of Seidenfaden et al. and English et al. and Hikmet et al. and Li et al. teaches of the white light system, as applied to claim 1 above, but is silent as to Applicant’s claimed lensed fiber configured to couple the white light emission to a remote destination without additional optics member.
Goto et al. teaches (Fig. 4) the fiber 5 being a lensed 31 fiber configured to couple the light emission to a remote destination, wherein the lens part 31 approximately collimates the light to provide more consistent light along the length of the pipe (Paragraph 34).
Therefore, it would be obvious to one having ordinary skill in the art at the time the application was effectively filed to make the fiber input end a lensed fiber input end .

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raring et al. in view of Rousseau et al. and Yatsuda et al. and Aida et al. and Nakazato et al. and Bennett et al. or alternatively in further view of Seidenfaden et al. and English et al. and Hikmet et al. and Li et al. as applied to claim 1 above, and further in view of Kraft (US PGPub 2003/0147259 A1).
As to claim 16, Raring et al. in view of Rousseau et al. and Yatsuda et al. and Aida et al. and Nakazato et al. and Bennett et al. or alternatively in further view of Seidenfaden et al. and English et al. and Hikmet et al. and Li et al. teaches of the white light system, as applied to claim 1 above, is silent as to Applicant’s planar waveguide.
Kraft teaches (Figs. 1-3) using the optical fiber (light pipes) to provide light to a planar waveguide (Fig. 1, light emitting zone) on a flat planar substrate (Fig. 1A, mirror layer).
Therefore, it would be obvious to one having ordinary skill in the art at the time the application was effectively filed to include the light source Raring et al. in view of Rousseau et al. and Yatsuda et al. and Aida et al. and Nakazato et al. and Bennett et al. or alternatively in further view of Seidenfaden et al. and English et al. and Hikmet et al. and Li et al. to the light fiber and planar waveguide on flat planar substrate taught by Kraft in order to apply the advantages of high light output and compact lighting structure to the light emitting flat panel of Kraft.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raring et al. in view of Rousseau et al. and Yatsuda et al. and Aida et al. and Nakazato et al. and Bennett et al. or alternatively in further view of Seidenfaden et al. and English et al. and Hikmet et al. and Li et al. as applied to claim 1 above, and further in view of Brukilacchio (US PGPub 2011/0001431 A1).
As to claim 17, Raring et al. generally discloses electronic connection for the laser device (Paragraph 186, connected to driver), driver elements (Paragraph 186), sensors (Paragraph 396), but is silent as to Applicant’s electronic board.
Brukilacchio teaches (Fig. 3) the support member comprises an electronic board 104 (Paragraphs 9 and 55) providing electrical connections for the light source device (Paragraph 10), a driver (Paragraph 10 drive components) for modulating the beam of the light source emission, and one or more sensors including thermistors 304 and photodetectors 210 in order to provide compact electronics (Paragraph 10) with the ability to allow for feedback control (Paragraph 6).
Therefore, it would be obvious to one having ordinary skill in the art at the time the application was effectively filed to include the electrical connections, to the light source, drive elements and sensors on an electronic board in order to provide compact electronics and the ability to allow feedback control, as taught by Brukilacchio.

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable Raring et al. in view of Rousseau et al. and Yatsuda et al. and Aida et al. and Nakazato et al. and Bennett et al. or alternatively in further view of Seidenfaden et al. and English et al. and Hikmet et al. and Li et al. as applied to claim 1 above, and further in view of Hikmet et al. (US PGPub 2019/0242535 A1, hereinafter Hikmet ‘535) and Wu et al. (US PGPub 2017/0071037 A1).
As to claim 19, Raring et al. in view of Rousseau et al. and Yatsuda et al. and Aida et al. and Nakazato et al. and Bennett et al. or alternatively in further view of Seidenfaden et al. and English et al. and Hikmet et al. and Li et al.  teaches of the white light system, wherein the laser device is coupled to the fiber (Raring et al. Paragraph 199, output light includes laser, which is then output into the fiber as modified in rejection of claim 1), as applied to claim 1 above, but is silent as to Applicant’s enclosure, base, leaky fiber, AC-DC converter and transformer.
Hikmet ‘535 teaches (Fig. 1) a distributed light source comprising a base component (combination of 11, 12) holding a light source 6, and an enclosure 9 component containing a leaky fiber 2 of a certain length with an input end coupled to an output of the light source 6 to receive the light emission, the enclosure 9 component being coupled with the base component 11, 12, the base component 11, 12 further holding an AC-to-DC converter 7 (Paragraph 74) inside to couple with the light source 6 and having an electrical connection feature 12 at outer surface of the base component 11,12.
It would be obvious to one having ordinary skill in the art at the time the application was effectively filed to incorporate the laser light source into the device of Hikmet ‘535 in order to achieve the advantages of Raring et al. in view of Rousseau et al. and Yatsuda et al. and Aida et al. and Nakazato et al. and Bennett et al. or alternatively in further view of Seidenfaden et al. and English et al. and Hikmet et al.

Wu et al. teaches (Figs. 1 and 2) the circuitry 120 including an AC to DC rectifier 1211 to convert AC to DC and a transformer 1212 to adjust the voltage to the desired level for driving the light source (Paragraph 32).
Therefore, it would be obvious to one having ordinary skill in the art at the time the application was effectively filed to further include a transformer on the circuitry in order to adjust the voltage to the desired level for the light source, as taught by Wu et al.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raring et al. in view of Rousseau et al. and Yatsuda et al. and Aida et al. and Nakazato et al. and Bennett et al. and Hikmet ‘535 and Wu et al. or alternatively in further view of Seidenfaden et al. and English et al. and Hikmet et al. and Li et al. as applied to claim 19 above, and further in view of Genier et al. (US PGPub 2015/0131306 A1), or alternatively in further view of Aliberti (US PGPub 2012/0224374 A1).
As to claim 20, over Raring et al. in view of Rousseau et al. and Yatsuda et al. and Aida et al. and Nakazato et al. and Bennett et al. and Hikmet ‘535 and Wu et al. or alternatively in further view of Seidenfaden et al. and English et al. and Hikmet et al. and Li et al. teaches of the white light system, as applied to claim 19 above, but is silent as to Applicant’s fiber leaking the white light emission substantially uniformly form an entire 
Genier teaches (Figs. 1A and 9) a distributed light source comprising a base component 910 holding a light source 930, and an enclosure 920 component containing a leaky fiber 500 of a certain length with an input end coupled to an output of the light source 930 (Paragraph 64) to receive the light emission, the enclosure 920 component being coupled with the base component 910, the base component 910 further holding electronics (not drawn, Paragraph 62) to electrically couple power from a socket in which the base is inserted into to the light source (Paragraph 62), wherein the leaky fiber is configured to leak out the white light emission substantially uniformly from entire outer surface (Genier Fig. 1A, scattering implicitly disclosed to be uniform due to uniform disposition of scattering elements 106) or specifically from one side of the outer surface (Paragraph 42, angular distribution).  
It would be obvious to one having ordinary skill in the art at the time the application was effectively filed to modify Raring et al. in view of Rousseau et al. and Yatsuda et al. and Aida et al. and Nakazato et al. and Bennett et al. and Hikmet ‘535 and Wu et al. or alternatively in further view of Seidenfaden et al. and English et al. and Hikmet et al. and Li et al. to incorporate the laser light source into the device of Genier in order to achieve the advantages of Raring et al. in view of Rousseau et al. and Yatsuda et al. and Aida et al. and Nakazato et al. and Bennett et al. and Hikmet ‘535 and Wu et al. or alternatively in further view of Seidenfaden et al. and English et al. and Hikmet et al. and Li et al., such as compact and high light output light source in the device of Genier.

Alternatively, Aliberti teaches (Fig. 1) teaches using the screw threads 128 as part of the electrical contacts on the outer surface of base 120 (Paragraph 22).
Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to make the screw-in part the electrical contact on the outer surface of the base, as taught by Aliberti, since the selection from among known suitable electrical connection arrangements for their known purposes is generally within the abilities of one having ordinary skill in the art.

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raring et al. in view of Rousseau et al. and Yatsuda et al. and Aida et al. and Nakazato et al. and Bennett et al. or alternatively in further view of Seidenfaden et al. and English et al. and Hikmet et al. and Li et al.  as applied to claim 1 above, and further in view of Hikmet ‘525 and Wu et al. and Hashimoto et al. (US PGPub 2004/0213317 A1) and Tan et al. (USPN 10,551,542 B2) and Cheng (US PGPub 2019/0235182 A1), or alternatively in further view of Nagafuki et al. (US PGPub 2012/0205825 A1).
As to claim 21, Raring et al. in view of Rousseau et al. and Yatsuda et al. and Aida et al. and Nakazato et al. and Bennett et al. or alternatively in further view of Seidenfaden et al. and English et al. and Hikmet et al. and Li et al.  teaches of the white light system, wherein the laser device is coupled to the fiber (Raring et al. Paragraph 199, output light includes laser, which is then output into the fiber as modified in rejection of claim 1), as applied to claim 1 above, but is silent as to Applicant’s enclosure, base, leaky fiber, AC-DC converter and transformer.
Hikmet ‘535 teaches (Fig. 1) a distributed light source comprising a base component (combination of 11, 12) holding a light source 6, further holding an AC-to-DC converter 7 (Paragraph 74) inside to couple with the light source 6 and having an electrical connection feature 12 at outer surface of the base component 11,12.
It would be obvious to one having ordinary skill in the art at the time the application was effectively filed to incorporate the laser light source into the device of Hikmet ‘535 in order to achieve the advantages of Raring et al. in view of Rousseau et al. and Yatsuda et al. and Aida et al. and Nakazato et al. and Bennett et al. or alternatively in further view of Seidenfaden et al. and English et al. and Hikmet et al.
Raring et al. in view of Rousseau et al. and Yatsuda et al. and Aida et al. and Nakazato et al. and Bennett et al. and Hikmet ‘535, or alternatively in further view of Seidenfaden et al. and English et al. and Hikmet et al. teaches circuitry including AC to DC converter, but is silent as to Applicant’s transformer.

Therefore, it would be obvious to one having ordinary skill in the art at the time the application was effectively filed to further include a transformer on the circuitry in order to adjust the voltage to the desired level for the light source, as taught by Wu et al.
Raring et al. in view of Rousseau et al. and Yatsuda et al. and Aida et al. and Nakazato et al. and Bennett et al. and Hikmet ‘535 and Wu et al., or alternatively in further view of Seidenfaden et al. and English et al. and Hikmet et al. teaches the light source being connected to the fiber, but is silent as to the exact connection.
Hashimoto et al. teaches (Fig. 9) connecting a light source package 37, 39 with optical fiber 25 being attached by enclosure 43 that holds the fiber 25.
Therefore, one having ordinary kill in the art at the time of the invention to include a holder that holds the fiber in order to achieve connection between the light source package and the fiber, as taught by Hashimoto et al.
Raring et al. in view of Rousseau et al. and Yatsuda et al. and Aida et al. and Nakazato et al. and Bennett et al. and Hikmet ‘535 and Wu et al. and Hashimoto et al., or alternatively in further view of Seidenfaden et al. and English et al. and Hikmet et al. teaches the holder, but is silent as to the holder being conical.
Tan et al. teaches (Fig. 4A) including holder with conical shape in order to provide strain relief from the fiber to prevent breaking, pulling or bending of the fiber (Col. 11, lines 32-40).

Raring et al. in view of Rousseau et al. and Yatsuda et al. and Aida et al. and Nakazato et al. and Bennett et al. and Hikmet ‘535 and Wu et al. and Hashimoto et al. and Tan et al., or alternatively in further view of Seidenfaden et al. and English et al. and Hikmet et al. teaches the conical enclosure, but is silent as to the enclosure being non-transparent.
Cheng teaches (Fig. 1) the strain relief being a boot that is colored to provide for easy identification and organization (Paragraph 46).
Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to make the enclosure be colored in order to provide for easy identification and organization, as taught by Cheng.
Alternatively, even though it is colored, the enclosure is not explicitly taught to be non-transparent.
However, Nagafuji et al. teaches (Fig. 1) boot 3 to be opaque.
Therefore, it would be obvious to one having ordinary skill in the art to make the enclosure opaque, since the selection from among known suitable appearances for the enclosure for their known purposes is generally within the abilities of one having ordinary skill in the art.

Claims 23, 25-29 and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raring et al. in view of Yatsuda et al. and Nakazato et al. and Hikmet et al. and Bennett et al., or alternatively in further view of Oliva (US PGPub 2002/0050517 A1) and Li et al.
As to claim 23, Raring et al. discloses (Figs. 12 and 42) a laser-based fiber-coupled white light system comprising: a package configured to emit a white light emission, the package comprising: 149PATENTAttorney Docket No. 096019-1123547(103000US)a laser device comprising a gallium and nitrogen containing material (Paragraphs 128 and 144) and configured as an excitation source, the laser device 302 comprising an output facet configured to emit a laser electromagnetic radiation with a first wavelength ranging from 385 nm to 495 nm (Paragraph 141); a phosphor member 305 configured as a wavelength converter (Paragraph 135) and an emitter (Paragraph 259) and disposed to allow the laser electromagnetic radiation being directly coupled to a receiving surface of the phosphor member 305 (Paragraph 284); an angle of incidence configured between the laser electromagnetic radiation emitted from the laser device and the receiving surface, the phosphor member 305 being configured to convert at least a fraction of the laser electromagnetic radiation with the first wavelength to a phosphor emission with a second wavelength that is longer than the first wavelength (Paragraph 259); a transmissive mode (Paragraph 284) characterizing the phosphor member 305 such that the laser electromagnetic radiation is incident to the receiving surface of the phosphor member 305 and the phosphor emission is primarily transmitted through the phosphor member to exit from an emission surface opposed to the receiving surface (Paragraph 284); a white light emission comprised of a mixture of wavelengths characterized by at least the second wavelength (Paragraph 259) from the phosphor member 305 and emitted from the emission surface of the phosphor member 305; a support member 601 

    PNG
    media_image11.png
    437
    570
    media_image11.png
    Greyscale
Raring et al.

    PNG
    media_image12.png
    747
    752
    media_image12.png
    Greyscale
Raring et al.
With respect to the angle of incidence, as seen in Figs. 12 and 42, the laser 302 will direct light substantially perpendicularly to the surface of the phosphor 305.  As such the angle of incidence is substantially 0 degrees relative to the normal of the surface or 90 degrees relative to the surface.  It is contemplated that Applicant may have intended the claim to recite an angle that is not perpendicular to the phosphor surface, however, that is not recited by the claims. 
Alternatively, Fig. 22 of Raring et al. teaches arranging the phosphor to have a non-perpendicular angle of incidence in order to make a more circular beam spot on the phosphor (Paragraph 301).

    PNG
    media_image13.png
    405
    508
    media_image13.png
    Greyscale
Raring et al.
Therefore, it would be obvious to one having ordinary skill in the art at the time the application was effectively filed to make the angle of incidence on the phosphor to be non-perpendicular in order to make the beam spot on the phosphor more circular, as taught by Raring et al.
Raring et al. discloses generally using an optical fiber (Paragraph 357) and for an automobile headlamp (Paragraph 134).  Furthermore, Raring et al. teaches the white light source module has a collimating element 603 (Paragraph 426) but Raring et al. is silent as to Applicant’s optical member to focus the white light emission.
Yatsuda et al. teaches (Fig. 14) using lens 18 to collimate the beam into the fiber 14.
Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to make the collimating member of Raring et al. instead be a focusing optical member in order to focus the light into the fiber, as taught by Yatsuda et al.

Raring et al. in view of Yatsuda et al. teaches the focusing lens (positioned at Raring et al. Fig. 42 #603) as separate from the transparent lid 602.  Furthermore, the optical member 603 is mounted indirectly on the transparent lid 602 (Raring et al. Fig. 42).
Alternatively, there is a gap between lens 603 and lid 602.  
Oliva teaches (Fig. 3) mounting focusing lens 13 to transparent window 12 in order to firmly associate the lens 13 to the package 6.  (Paragraph 96, with adhesive interposed).

    PNG
    media_image14.png
    424
    370
    media_image14.png
    Greyscale
Oliva

Raring et al. discloses generally using an optical fiber (Paragraph 357) and for an automobile headlamp (Paragraph 134).  Furthermore, Raring et al. teaches the white light source module has a collimating element 603 (Paragraph 426) but Raring et al. is silent as to Applicant’s light source module output beam diameter and diameter of each of the one or more fibers.
Nakazato et al. teaches (Fig. 2) the optical transmission fiber 18 having a diameter of 100 to 800 micrometers (Paragraph 127), wherein the optical transmission fiber comprises glass (Paragraph 124).
Therefore, it would be obvious to one having ordinary skill in the art at the time the application was effectively filed to modify Raring et al. to make the optical fiber to be 100 to 800 micrometers in size since the selection from among known suitable sizes of the optical fiber for their known purposes is generally within the abilities of one having ordinary skill in the art.  
Raring et al. in view of Yatsuda et al. and  Nakazato et al., or alternatively in further view of Oliva does not explicitly state if the white light emission is Lambertian.
Hikmet et al. teaches (Figs. 1 and 6) using a laser source 1 and phosphor converter 2 to output substantially Lambertian laser (Paragraph 29, laser light induced to Lambertian) and phosphor light (Paragraph 3, phosphor is Lambertian) in order to increase light uniformity.  (Paragraph 4, Figs. 2 and 6 show increased uniformity in emission patterns between the blue laser and yellow phosphor light, Paragraph 28, nearly constant white point).

Raring et al. in view of Yatsuda et al. and  Nakazato et al. and Hikmet et al., or alternatively in further view of Oliva is silent as to Applicant’s coupling efficiency between the white light source module and the respective fiber.
Bennett teaches (Fig. 2A) a laser or LED light source 130 (Paragraph 74) coupling into the optical fiber 140 with coupling efficiency of 40 to 95%. (Paragraph 37).
Therefore, it would be obvious to one having ordinary skill in the art at the time the application was effectively filed to modify the device to make the coupling efficiency 40 to 95% in order to efficiently use as much light as possible, as taught by Bennett.
Alternatively, Bennett does not explicitly state that the light coupling efficiency is for the laser and phosphor device Raring et al. in view of Yatsuda et al. and  Nakazato et al. and Hikmet et al., or alternatively in further view of Oliva. 
English et al. teaches that LED have substantially Lambertian emission (Paragraph 25).
As discussed above with respect to Hikmet et al., it would be obvious to one having ordinary skill in the art at the time the application was effectively filed to make the light output of the light source to be white with Lambertian light distribution in order to increase uniformity of the emission patterns, as taught by Hikmet et al..

With respect to the combination of a small fiber diameter and a high coupling efficiency, as seen in MPEP §2143.02 where there is a reason to modify or combine the prior art to achieve the claimed invention, the claims may be rejected as prima facie obvious provided there is also a reasonable expectation of success.  As seen in Bennett et al. Paragraph 37, the coupling efficiency is from about to 40 to about 95%, with the diameter being for example from about 1 to about 5 mm (Paragraph 60).  While the lower end of the diameter for Bennett et al. is right at the maximum amount listed for claim 1, and only slightly overlapping in claim 16, one having ordinary skill in the art would not expect a significant dropoff of 40% down to 20% by applying the fiber as slightly smaller, i.e. just inside the less than 1 mm or less than 2 mm requirement.  Therefore, one having ordinary skill in the art would predictably expect that modification to include both a small diameter fiber, as taught by Nakazato (0.1 to 0.8 mm Paragraph 127) and high coupling efficiency (40-95%, Bennett et al. Paragraph 37).

Li et al. teaches a diameter of 0.5- 20 mm (Paragraph 25) with high numerical aperture (Paragraph 26, numerical aperture of at least 0.7, 0.8 or 0.9), wherein an increasing numerical aperture improved coupling efficiency (Paragraph 26).  
Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to modify the prior art device to make the fiber have the combination of small diameter and high numerical aperture in order to provide a compact fiber that also has high coupling efficiency, as taught by Li et al.  Therefore, in terms of expectation of success, one having ordinary skill in the art would predictably expect to be able to form the combination of small fiber diameter and high numerical aperture (and therefore high coupling efficiency).  Furthermore, as is well-known in the art, lower diameter fibers have lower bending radiuses and therefore more able to be flexibly placed.  Therefore, it would be obvious to use the lower end of fiber diameters in order to allow more flexibility.
As to claim 25, Raring et al. in view of Yatsuda et al. and Nakazato et al. and Hikmet et al. and Bennett et al., or alternatively in further view of Oliva and Li et al. teaches that the package is selected from a flat package, TO9 Can, TO56 Can, TO-5 can, TO-46 can, CS-Mount, G-Mount, C-Mount, and micro-channel cooled package. (Paragraph 425 and 452).

As to claim 27, Raring et al. discloses that the phosphor plate comprising a ceramic yttrium aluminum garnet (YAG) doped with Ce or a single crystal YAG doped with Ce or a powdered YAG comprising a binder material; and wherein the phosphor plate is characterized by an optical conversion efficiency of greater than 50 lumen per optical watt (Paragraph 261).
As to claim 28, Raring et al. in view of Yatsuda et al. and Nakazato et al. and Hikmet et al. and Bennett et al., or alternatively in further view of and Li et al. teaches (Raring et al. Fig. 42, output of module would lead to transparent lid 602 and then into fiber of Yatsuda et al. Fig. 14) that the optical member (Yatsuda Fig. 14 #18) is arranged between the transparent lid (Raring Fig. 42 #62) and the input end of the fiber 14, the optical member (Raring #602) for capturing the white light emission as a Lambertian emission (see rejection in claim 23 in view of Hikmet et al.) with a FWHM cone angle of about 120 degrees (Hikmet et al., FWHM, i.e. the angle at which the phosphor reaches 50 and the intensity when the laser intensity reaches approximately 10 is substantially 60 degrees.  Since the pattern is Lambertian it will be symmetric and the other angle at which the curve reaches half max is substantially -60 degrees, therefore a FWHM of 120 degrees) and focus the captured white light emission into the 
As to claim 29, Raring et al. discloses that the white light emission is comprised of brightness of at least 250 lumens. (Paragraph 278)
As to claim 32, Raring et al. in view of Yatsuda et al. and Nakazato et al. and Hikmet et al. and Bennett et al., or alternatively in further view of and Li et al. teaches the fiber-coupled white light system of claim 23, but Raring et al. is silent as to Applicant’s leaky fiber.
Bennett teaches (Fig. 2C) a fiber comprises a of a certain length for side scattering (Paragraphs 6 and 62) either out of entire outer surface of 151PATENTAttorney Docket No. 096019-1123547(103000US)the fiber (Fig. 5A) or out of specific side of the outer surface of the fiber in an enclosure component of a distributed light source (Fig. 5B).
It would be obvious to one having ordinary skill in the art at the time the application was effectively filed to modify Raring et al. in view of Yatsuda et al. and Nakazato et al. and Hikmet et al. and Bennett et al., or alternatively in further view of and Li et al. to use the laser device and phosphor light source as the light source for the fiber of Bennett in order to apply the advantages of compact and high output light source to the devices of Bennett et al.

Claim 24 is is/are rejected under 35 U.S.C. 103 as being unpatentable over Raring et al. in view of Yatsuda et al. and Nakazato et al. and Hikmet et al. and Bennett et al., or alternatively in further view of and Li et al. as applied to claim 23 above, and further in view of Osawa et al. (US PGPub 2019/0305503 A1).

Osawa et al. discloses wherein the package is provided as SMD or as CAN type, thus recognizing equivalent structures in the art.
	Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to provide the package as SMD instead of as CAN, since the selection of from among known suitable alternatives is generally within the abilities of one having ordinary skill in the art.
	
Claim 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raring et al. in view of Yatsuda et al. and Nakazato et al. and Hikmet et al. and Bennett et al., or alternatively in further view of and Li et al. as applied to claim 23 above, and further in view of Bauco et al. or alternatively in further view of Hama et al.
As to claim 30, Raring et al. in view of Yatsuda et al. and Nakazato et al. and Hikmet et al. and Bennett et al., or alternatively in further view of and Li et al. is silent as to the transmissivity of the optical fiber being greater than about 50% per meter.
Bauco et al. teaches a delivery fiber that is low scattering and therefore has attenuation of less than 0.5 dB per meter.  (Paragraph 34).
Therefore, in the absence of an explicit teaching by Raring et al. in view of Yatsuda et al. and Nakazato et al. and Hikmet et al. and Bennett et al., or alternatively 
Raring et al. is silent as to the material of the optical fiber.
However, the fiber is taught to be glass by Bennett et al. (Paragraph 59), Yatsuda et al. (Paragraph 95), Nakazato et al. (Paragraph 124) and Li et al. (Paragraph 122).
It would be obvious to one having ordinary skill in the art at the time of the invention to make the fiber glass since it is taught as suitable by Bennett et al. and Yatsuda et al. and Nakazato et al. and/or Li et al. and the selection from among known suitable materials for their known purposes is generally within the abilities of one having ordinary skill in the art.
As to the recitation of multimode or single mode, since the fiber has to be either multimode or single mode, it will necessarily satisfy this limitation.
Alternatively, Raring et al. in view of Yatsuda et al. and Nakazato et al. and Hikmet et al. and Bennett et al. and Bauco et al., or alternatively in further view of and Li et al. does not explicitly state the fibers to be single mode or multimode.
Hama et al. teaches optical fibers carrying laser light can be single mode or multimode glass, with multimode being preferable (Paragraphs 109, 110).
Therefore, it would be obvious to one having ordinary skill in the art at the time the application was effectively filed to make the fiber either a single mode or a .

Claim 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raring et al. in view of Yatsuda et al. and Nakazato et al. and Hikmet et al. and Bennett et al. and Bauco et al., or alternatively in further view of and Li et al. and Hama et al. as applied to claim 30 above, and further in view of Davenport et al. and Henson et al.
As to claim 31, Raring et al. in view of Yatsuda et al. and Nakazato et al. and Hikmet et al. and Bennett et al. and Bauco et al., or alternatively in further view of and Li et al. and Hama et al. teaches of fiber-coupled white light system of claim 30, but is silent as to Applicant’s shaping optics member.
Davenport et al. teaches (Figs. 6 and 7) a light head module 16 that includes is configured to shape and/or collimate (via 22) the light that exits from optical fiber 18, wherein the light head module 16 includes housing 20 that holds the fiber and lens 22 in order to focus the light into the desired headlight pattern (Col. 4, lines 43-48).
Therefore, it would be obvious to one having ordinary skill in the art at the time the application was effectively filed to include the light head module of Davenport et al. in order to focus the light into the desired headlight pattern, as taught by Davenport et al.
Raring et al. in view of Yatsuda et al. and Nakazato et al. and Hikmet et al. and Bennett et al. and Bauco et al. and Davenport et al., or alternatively in further view of 
Henson et al. teaches (Fig. 13) optical fiber 352 used for headlight application 374, 375, wherein the optical fiber has numerical aperture of 0.48 and cone angle of 28.7 degrees (Paragraph 72).
Therefore, one having ordinary skill in the art would find it obvious to use a numerical aperture of 0.48 and cone angle of 28.7 since the selection of from among known suitable optical fibers for their known purposes is generally within the abilities of one having ordinary skill in the art.

Claim 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raring et al. in view of Rousseau et al. and Yatsuda et al. and Aida et al. and Nakazato et al. and Bennett et al. or alternatively in further view of Seidenfaden et al. and English et al. and Hikmet et al. and Li et al. as applied to claim 33 above, and further in view of Brukilacchio and McKenzie et al. (US PGPub 2011/0204408 A1).
As to claim 36, Raring et al. generally discloses electronic connection for the laser device (Paragraph 128, connected to driver), driver elements (Paragraph 128), sensors (Paragraph 275), but is silent as to Applicant’s electronic board.
Brukilacchio teaches (Fig. 3) a further support member comprising an electronic board 104 (Paragraphs 9 and 55) providing electrical connections for the light source device (Paragraph 10), a driver (Paragraph 10 drive components) for modulating the light source emission, and one or more sensors including thermistors 304 and 
Therefore, it would be obvious to one having ordinary skill in the art at the time the application was effectively filed to modify Raring et al. in view of Rousseau et al. and Yatsuda et al. and Aida et al. and Nakazato et al. and Bennett et al. or alternatively in further view of Seidenfaden et al. and English et al. and Hikmet et al. and Li et al. to include the electrical connections, to the light source, drive elements and sensors on an electronic board in order to provide compact electronics and the ability to allow feedback control, as taught by Brukilacchio.
Raring et al. in view of Rousseau et al. and Yatsuda et al. and Aida et al. and Nakazato et al. and Bennett et al. and Brukilacchio or alternatively in further view of Seidenfaden et al. and English et al. and Hikmet et al. and Li et al. teaches using a metal core printed circuit board 104 (Brukilacchio Paragraph 9) integrated with heat sink 108, but is silent as to the thermal impedance of the circuit board.
McKenzie et al. teaches (Fig. 5) using the metal core circuit board (Paragraphs 11) with laser diode (Paragraph 38) to have thermal impedance (thermal resistance of less than 1.5 K/W (Paragraph 41) in order to rapidly conduct heat to the heat sink (Paragraph 40).
Therefore, it would be obvious to one having ordinary skill in the art at the time the application was effectively filed to make the PCB have less than 1.5 K/W thermal impedance in order to rapidly conduct heat to the heat sink, as taught by McKenzie et al.

Claim 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raring et al. in view of Rousseau et al. and Yatsuda et al. and Aida et al. and Nakazato et al. and Bennett et al. or alternatively in further view of Seidenfaden et al. and English et al. and Hikmet et al. and Li et al. as applied to claim 33 above, and further in view of Davenport et al. and Yu et al. (USPN 4,878,161 A) and Henson et al.
As to claim 41, Raring et al. in view of Rousseau et al. and Yatsuda et al. and Aida et al. and Nakazato et al. and Bennett et al. or alternatively in further view of Seidenfaden et al. and English et al. and Hikmet et al. and Li et al. is silent as to Applicant’s lens, reflectors or diffusers that collimate and shape the light.
Davenport et al. teaches (Figs. 6 and 7) a light head module 16 that is configured to shape and/or collimate (via 22) the light that exits from optical fiber 18, wherein the light head module 16 includes housing 20 that holds the fiber and lens 22 in order to focus the light into the desired headlight pattern (Col. 4, lines 43-48).
Therefore, it would be obvious to one having ordinary skill in the art at the time the application was effectively filed to include the lighthead module of Davenport et al. in order to focus the light into the desired headlight pattern, as taught by Davenport et al.
Raring et al. in view of Rousseau et al. and Yatsuda et al. and Aida et al. and Nakazato et al. and Bennett et al. and Davenport et al., or alternatively in further view of Seidenfaden et al. and English et al. and Hikmet et al. and Li et al. is silent as to Applicant’s vertical divergency of +-5 degrees and horizontal divergency of +- 10 degrees.

Therefore, in the absence of an explicit teaching of the light divergencies of the headlight beam, one having ordinary skill in the art would look to the prior art for suitable divergencies and therefore find it obvious to use the optics to shape the beam to have horizontal divergency of about 15 degrees and vertical divergency of about 4 degrees in order to have a headlight beam that conforms to suitable headlight distributions, as taught by Yu et al.  Even though Yu et al. recites about 15 degrees and about 4 degrees, where the general conditions of a claim are disclosed in the prior art , it is generally not inventive to discover the optimum or workable ranges by routine experimentation.  See MPEP §2144.05(II)(A).  Therefore, it would be obvious to one having ordinary skill in the art at the time the application was effectively filed to find the workable ranges of divergency in the horizontal directions, using the teachings of Yu et al. of about 15 degrees horizontal divergency and about 4 degrees vertical divergency and therefore it would be obvious to use Applicant’s claimed 10 degrees horizontal divergency and 5 degrees vertical divergency since it amounts to finding the workable range through routine experimentation.
Raring et al. in view of Rousseau et al. and Yatsuda et al. and Aida et al. and Nakazato et al. and Bennett et al. and Davenport et al. and Yu et al., or alternatively in further view of Seidenfaden et al. and English et al. and Hikmet et al. and Li et al. is silent as to Applicant’s numerical aperture and cone angle of the fiber.

Therefore, in the absence of an explicit teach by Raring et al. in view of Rousseau et al. and Yatsuda et al. and Aida et al. and Nakazato et al. and Bennett et al. and Davenport et al. and Yu et al., or alternatively in further view of Seidenfaden et al. and English et al. and Hikmet et al. and Li et al. of the particular optical fiber characteristics, one having ordinary skill in the art at the time the application was effectively filed would look to the prior art for suitable numerical aperture and cone angle characteristics and therefore find it obvious to use a numerical aperture of 0.48 and cone angle of 28.7 since the selection of from among known suitable optical fibers for their known purposes is generally within the abilities of one having ordinary skill in the art.

Claim 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raring et al. in view of Rousseau et al. and Yatsuda et al. and Aida et al. and Nakazato et al. and Bennett et al. and Davenport et al. and Yu et al. and Henson et al., or alternatively in further view of Seidenfaden et al. and English et al. and Hikmet et al. and Li et al. as applied to claim 41 above, and further in view of Kishimoto et al. (US PGPub 2011/0148280 A1) or alternatively in further view of Doi et al. (USPN 5,208,307 A).
As to claim 42, Raring et al. teaches that the headlight module is configured to output the shaped white light emission with a luminous flux of greater than 150 lumens 
Kishimoto et al. teaches (Fig. 6) that the light transmittance of the downstream optical system 9, 12 is 70% (Paragraph 92).
Therefore, it would be obvious to one having ordinary skill in the art at the time the application was effectively filed to modify the device to have light transmittance of 70% between the optical fiber and the road, as taught by Kishimoto et al., in order to have as much light use efficiency as possible.
While Kishimoto et al. is discussing the efficiency of the optical system between the headlamp and the output, it only cites elements 9 and 12 as being part of the optical system with 70% and leaves out optional lens 14.  (Paragraph 92).  However, one having ordinary skill in the art would recognize that since Kishimoto et al. is discussing the reduction in output by the downstream optical elements that the 70% applies to all the downstream elements, including lens 14.
Alternatively, Doi et al. teaches a headlight lens material (Col. 3, lines 43-47) with the lens transmittance of not less than 85 or 95% (Col. 3, lines 54-55).
Therefore, it would be obvious to one having ordinary skill in the art at the time the application was effectively filed, to make the lens from lens transmittance of not less than 85 or 95%, as taught by Doi et al. in order to maximize light use efficiency.

It is noted that the lumens recited in claim 42 appear to be referring to the output of the headlight as a whole, not just the white light emitter.  However, since Raring et al. discloses lumen output in excess of 10,000 lumens, even the lowest efficiency discussed above of 24% would still result in headlight lumen output of 2,400 lumens, which satisfies Applicant’s claimed range.

Claim 43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raring et al. in view of Rousseau et al. and Yatsuda et al. and Aida et al. and Nakazato et al. and Bennett et al. and Davenport et al. and Yu et al. and Henson et al. and Kishimoto et al., or alternatively in further view of Seidenfaden et al. and English et al. and Hikmet et al. and Li et al. and Doi et al. as applied to claim 42 above, and further in view and Marinelli et al. (USPN 5,890,796 A), or alternatively in further view of Rice (US PGPub 2004/0213016 A1)

Nakazato et al. teaches (Fig. 23) lens 72 that accepts light from optical fiber 18 wherein the lens diameter is 0.6 cm.  
Therefore, in the absence of an explicit teaching of the sizing of the package, one having ordinary skill in the art would look to the prior art for suitable approximate sizes and therefore find it obvious to use lenses on the order of 0.6 cm in the package.  Even though the package has housing material, it would be obvious to make it small in size and therefore also on the order of 0.6 cm in form factor in order to make the device as compact as possible.  As seen in MPEP §2144.04 (IV)(A), changes in size are generally within the abilities of one having ordinary skill in the art.  Therefore, even if the package is not less than 1 cm in form factor, since it is on the same order of size, it would be obvious to one having ordinary skill in the art at the time the application was effectively filed to change the size to make it smaller in order to miniaturize the device.
Raring et al. in view of Rousseau et al. and Yatsuda et al. and Aida et al. and Nakazato et al. and Bennett et al. and Davenport et al. and Yu et al. and Henson et al. and Kishimoto et al., or alternatively in further view of Seidenfaden et al. and English et al. and Hikmet et al. and Li et al. and Doi et al. teaches that the light source is remote 
Marinelli et al. teaches that because a laser is contained in a remote light source, design constraints due to thermal considerations may be eliminated.
Therefore, it would be obvious to one having ordinary skill in the art at the time the application was effectively filed that since the systems are at least somewhat thermally isolated that they can be at different temperatures.  The limitation of the package being at greater than 100ºC and the laser device is at a location of less than 85ºC is an intended use of the device and only limits the structure insofar as the device is capable of being used in the recited fashion.  Since the package and light source at least thermally separated, the devices can be used at different temperatures, for example with a thermal gradient caused by other lighting devices located in the headlamp region or heat from the engine compartment.  
Alternatively, Rice teaches (Fig. 2) cooling the light source 202 with a heat pipe (Paragraph 15).
Therefore, it would be obvious to one having ordinary skill in the art at the time the application was effectively filed to add a heat pipe to the laser light source heat sink in order to cool the light source to maintain it at a desired temperature.  Therefore, even when the package location reaches higher temperature, the lighting device would still be capable of being cooled to lower temperature.

Claim 44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raring et al. in view of Rousseau et al. and Yatsuda et al. and Aida et al. and Nakazato et al. and Bennett et al. and Brukilacchio and McKenzie et al. or alternatively in further view of Seidenfaden et al. and English et al. and Hikmet et al. and Li et al. as applied to claim 33 above, and further in view of as applied to claim 36 above and further view of Raring et al. (US PGPub 2017/0051884, hereinafter Raring ‘884) or alternatively, in further in view of Cantin et al. (US PGPub 2007/0228262 A1), as evidenced by Villeneuve et al. (US PGPub 2017/0153319 A1).
As to claim 44, Raring et al. in view of Rousseau et al. and Yatsuda et al. and Aida et al. and Nakazato et al. and Bennett et al. and Brukilacchio and McKenzie et al. or alternatively in further view of Seidenfaden et al. and English et al. and Hikmet et al. and Li et al. teaches the driver, as seen in the rejection of claim 36, but is silent as to using the driver to provide modulations for the laser emissions for LiFi or LiDAR remote sensing.
However Raring ‘884 teaches using the laser and phosphor device in LIDAR applications. (Paragraph 134)
Therefore, it would be obvious to one having ordinary skill in the art at the time the application was effectively filed to make the lighting device be used in LIDAR.  Since it is well-known in the art that LIDAR uses modulations of laser emissions to ascertain the distance of objects, it would be obvious to one having ordinary skill in the art at the time the application was effectively filed to make the driver drive the light source with 
Alternatively, Raring ‘884 does not explicitly recite the combination of the function of headlight and LiDAR.  
However, Cantin et al. teaches Fig. 1 using light from a headlight light source 12 (Paragraph 19), driving the headlight 12 with driver 14 to be modulated, such as pulsing the light emission to therefore ascertain the distance from an object (Paragraph 30).
	Therefore, it would be obvious to one having ordinary skill in the art at the time the application was effectively filed to modify the applied prior art to drive the headlight also with modulation in order to also allow the function of object distance detection, as taught by Cantin et al.  
	As to the modified device being LiDar, Cantin et al. does not explicitly state that the process is LiDAR.  However, as seen in Villenueve et al. the LIDAR system uses a laser 110 to pulse or otherwise modulate the light (Paragraph 49) and then detecting the reflection from said light and analyzing it to ascertain the distance/range to the object (Paragraph 51).  Therefore, it can be seen that the primary difference between Cantin et al. and the LIDAR system of Villenueve is merely that the light source is a laser.  However, since the modified device of Raring et al. in view of Rousseau et al. and Yatsuda et al. and Aida et al. and Nakazato et al. and Bennett et al. and Brukilacchio and McKenzie et al. and Raring ‘884 and Cantin et al., or alternatively in further view of Seidenfaden et al. and English et al. and Hikmet et al. and Li et al. uses a laser and also is recognized to be usable in a LIDAR system, the modified device therefore satisfies the limitation of LIDAR. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN Y HORIKOSHI whose telephone number is (571)270-7811. The examiner can normally be reached M-W, 2-10PM EDT; Alternate Th 2-8PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.Y.H/           Examiner, Art Unit 2875        

/RAJARSHI CHAKRABORTY/           Supervisory Patent Examiner, Art Unit 2875